DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. The Applicant argues that Buis et al. U.S. PGPub 2015/0317850 does not disclose Buis does not disclose “receiving a password via an input interface of a zone device located in the first zone” nor does Buis disclose “a password to restrict control of a device within the zone”. The Examiner respectfully disagrees. Buis states,
“The general principle of an exemplary embodiment of the disclosure is based on an access control system using an access ticket enabling a user to access given premises. A ticket for access to the given premises is first of all created to authorize for example access to a hotel room, the access ticket comprises a graphical code identifying at least the user. Then the user arrives in front of the door of the given premises and presents the access ticket, which is in paper form or displayed on the screen of a cellphone for example. The access ticket is read by a reader, which compares the graphical code read with a reference code and, in the event of equality, sends a signal to the electric lock in order to unlock the door. The server in return records access to the given premises, identifying the customer as the one authorized to enter these premises (pg. 2, ¶19).”

“In the example embodiment described here, a user communicates with a hotel room reservation centre by means of his personal computer 1. The screen and keyboard of his computer constitutes the man-machine interface (IHM) enabling him to enter the reservation information such as: the name of the person occupying the room, the name of the hotel, the date and time of arrival, and personalization information such as: the floor, smoker or non-smoker, bathroom or shower, parking, temperature of the room, etc. The computer 1 access ticket is non-physical and accessible in the form of a display on the screen of a cellphone. According to an embodiment of the disclosure, the ticket comprises a graphical code, which is typically a barcode, or a QR code. The QR code is a type of two-dimensional barcode consisting of black modules disposed in a square with a white background. There are various codes comprising different numbers of black or white dots ranging from 21 by 21 dots, 25 by 25, 29 by 29 up to 177 by 177. Error correcting codes make it possible to correct reading errors (pg. 2, ¶22).”

“When the user arrives at the selected hotel, he presents the printed access ticket or his cellphone in front of the optical reader controlling entry to the hotel. The optical reader detects the presence of the graphical code reproduced in the ticket and transmits the data to the control server 6. The control server compares the data read with those transmitted by the server 2 and, in the event of equality, transmits a signal unlocking the entrance door. Advantageously, the reader is equipped with a screen that displays a personalized welcome message, indicating the name of the person and his room number. The user then presents himself in front of the door of the room and has the access ticket read by the optical reader of the electronic box 9. The box transmits the data of the graphical code read to the control server 6, which checks in particular whether the user is situated in front of the door of the reserved room. If such is indeed the case, the control server 6 grants access and sends a signal unlocking the electric door opener 10 to the electronic box 9. So the user can enter his room. 

According to a particular embodiment, the ticket is created to grant access to a first service different than the access to the given premises; in this case, the manager of the given premises must recover at one time or another the data of the ticket, and in particular the graphical code. If the user orders a journey and access to a room is included in the journey, then the traveler can immediately inform the control server 6 of this right of access. In the case of a cancelled graphical code that is reproduced on the ticket is read and associated with a right of access to the given premises, typically a hotel room (pg. 3, ¶38-39).”

“In another embodiment of the disclosure and in the case where the control server 6 manages access to a plurality of premises determined by means of boxes reading the graphical code, each box transmits the data of the codes read to the server. If the user mistakes premises, the control server identifies this user and finds in his memory the premises to which this user has access. In this case, the control server 6 sends, for display on the electronic box 9, a message indicating the number or precise location of the correct premises. The message displayed on the screen of the box that has read the erroneous code is for example: "This room is not the one selected for you Please go to room 111" (pg. 4, ¶69-70).”

“If the user presents himself earlier than the time of the start of authorization of the second service specified in the association data, a message informing of this fact is displayed. The message displayed on the screen of the box controlling access to the selected room is of the type: "This room that is reserved for you will be free only as from 8 pm. Thank you for being patient" 

When the user presents himself in front of the selected premises, the control server 6 transmits certain information relating to this user to the various room management systems. For example, the electronic thermostat of the selected room receives the favorite temperature of the user and in this way the latter does not need to manually program the air conditioning system. Likewise, the control server informs the system managing the television sets of the identity of the user and his favorite channel. In this way, the user sees a display window welcoming him and, at the bottom of the screen, the audio-visual program broadcast by his favorite channel (pg. 4, ¶72-74).”

The Examiner asserts Buis discloses “receiving a password (e.g. code of the ticket) via an input interface (e.g. reader) of a zone device (e.g. access control system) located in the first zone (e.g. floor of the building).” The Examiner notes that the locking mechanism for the door can be interpreted as being located in the room, however the entire access control system more clearly exists in the floor of the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buis et al. U.S. PGPub 2015/0317850.
Regarding claims 1 and 11, Buis discloses a system for zone-based control of devices within a building management system (BMS), the system comprising: a user device (e.g. phone/computer) comprising at least one processor and a display; a zone device (e.g. access control system/thermostat) comprising at least one processor and an input interface; and a controller (e.g. server) of a building management system (e.g. pg. 2-3, ¶22-38; pg. 3-4, ¶60-67 and 72-74; Fig. 1-4), the controller comprising at least one processor configured to: receive, from the user device via a network, a request to control a zone in a building, the request comprising at least one data structure formed from a date field (e.g. date), a time field (e.g. time), a location field (e.g. floor), a zone type field (e.g. room), and a resource field (e.g. terminal/computer) (e.g. pg. 2-3, ¶22-38; pg. 3-4, ¶60-67 and 72-74; Fig. 1-4); identify, responsive to the request, a plurality of available zones (e.g. floors in hotel) in the building (e.g. pg. 2-3, ¶22-38; pg. 3-4, ¶60-67 and 72-74; Fig. 1-4); receive, from the user device, a selection to control a first 

Relevant Prior Art
Boss et al. U.S. PGPub 2018/0218460 discloses a building management system that generates a token to authorize control of a zone device (e.g. pg. 2, ¶21; pg. 4, ¶38; Fig. 1-5).
Koitz et al. U.S. PGPub 2018/0204147 discloses a building management system for booking a meeting room and controlling the temperature of the room based on user preferences (e.g. pg. 1, ¶6-7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
March 1, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116